Case 3:17-cv-05806-RJB Document 492 Filed 06/17/21 Page 1 of 25
Case 3:17-cv-05806-RJB Document 492 Filed 06/17/21 Page 2 of 25
Case 3:17-cv-05806-RJB Document 492 Filed 06/17/21 Page 3 of 25
Case 3:17-cv-05806-RJB Document 492 Filed 06/17/21 Page 4 of 25
Case 3:17-cv-05806-RJB Document 492 Filed 06/17/21 Page 5 of 25
Case 3:17-cv-05806-RJB Document 492 Filed 06/17/21 Page 6 of 25
Case 3:17-cv-05806-RJB Document 492 Filed 06/17/21 Page 7 of 25
Case 3:17-cv-05806-RJB Document 492 Filed 06/17/21 Page 8 of 25
Case 3:17-cv-05806-RJB Document 492 Filed 06/17/21 Page 9 of 25
Case 3:17-cv-05806-RJB Document 492 Filed 06/17/21 Page 10 of 25
Case 3:17-cv-05806-RJB Document 492 Filed 06/17/21 Page 11 of 25
Case 3:17-cv-05806-RJB Document 492 Filed 06/17/21 Page 12 of 25
Case 3:17-cv-05806-RJB Document 492 Filed 06/17/21 Page 13 of 25
Case 3:17-cv-05806-RJB Document 492 Filed 06/17/21 Page 14 of 25
Case 3:17-cv-05806-RJB Document 492 Filed 06/17/21 Page 15 of 25
Case 3:17-cv-05806-RJB Document 492 Filed 06/17/21 Page 16 of 25
Case 3:17-cv-05806-RJB Document 492 Filed 06/17/21 Page 17 of 25
Case 3:17-cv-05806-RJB Document 492 Filed 06/17/21 Page 18 of 25
Case 3:17-cv-05806-RJB Document 492 Filed 06/17/21 Page 19 of 25
Case 3:17-cv-05806-RJB Document 492 Filed 06/17/21 Page 20 of 25
Case 3:17-cv-05806-RJB Document 492 Filed 06/17/21 Page 21 of 25
Case 3:17-cv-05806-RJB Document 492 Filed 06/17/21 Page 22 of 25
           Case 3:17-cv-05806-RJB Document 492 Filed 06/17/21 Page 23 of 25




 1                            SUPPLEMENTAL INSTRUCTION NO. 1

 2

 3         In the instructions, “municipal” means city or town. It does not mean federal.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     COURT’S INSTRUCTIONS TO THE JURY
Case 3:17-cv-05806-RJB Document 492 Filed 06/17/21 Page 24 of 25
Case 3:17-cv-05806-RJB Document 492 Filed 06/17/21 Page 25 of 25
